Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 - 7 recites the limitation "the first varying portion" and “the second varying portion”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12 – 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20160050745).
Regarding claim 12, Liu discloses, in figure 2A, a flexible circuit board for a display apparatus, the flexible circuit board comprising: 
a first board pad (third pad from the left side, figure 2A) and a second board pad (fourth pad from the left side, figure 2A), which are spaced apart from each other in a first direction to be and are extended in a second direction intersecting the first direction, 
wherein the first board pad comprises a first pad portion (thick portion), a first extended portion (thin portion), and a first varying portion (middle varying portion) disposed between the first pad portion and the first extended portion, 
the second board pad comprises a second pad portion (thick portion), a second extended portion (thin portion), and a second varying portion (middle varying portion) disposed between the second pad portion and the second extended portion, and 
the first pad portion, the first varying portion, and the first extended portion are disposed in an order reversed from an arrangement order of the second pad portion, the second varying portion, and the second extended portion, when viewed in the second direction (the adjacent pads are in a reversed arrangement; figure 2A).

Regarding claim 13, Liu discloses the claimed invention as set forth in claim 12.  Liu further discloses a distance between the first pad portion and the second extended portion, a distance between the first varying portion and the second varying portion, and a distance between the first extended portion and the second pad portion are substantially the same (the distances between these portions are the same, figure 2A).

Regarding claim 14, Liu discloses the claimed invention as set forth in claim 12.  Liu further discloses the first pad portion has a width in the first direction larger than a width of the first extended portion (thick portion is larger than the thin portion), and the second pad portion has a width in the first direction larger than a width of the second extended portion (thick portion is larger than the thin portion, figure 2A).

Regarding claim 15, Liu discloses the claimed invention as set forth in claim 14.  Liu further discloses the first varying portion has a width of in the first direction that increases with increasing distance in the second direction, and the second varying portion has a width in the first direction that decreases with increasing distance in the second direction (see the increasing width of the varying portion in figure 2A).

Regarding claim 16, Liu discloses the claimed invention as set forth in claim 13.  Liu further discloses the first pad portion and the second pad portion have substantially the same shape, the first varying portion and the second varying portion have substantially the same shape, and the first extended portion and the second extended portion have substantially the same shape (the pads are substantially same shape, figure 2A).

Regarding claim 18, Liu discloses the claimed invention as set forth in claim 13.  Liu further discloses the second board pad further comprises an additional varying portion (the additional varying portion connected to the signal line), which is spaced .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 – 5, 7, 9 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190067406), in view of Liu (US 20160050745).
Regarding claim 1, Lee discloses a display apparatus, comprising: 
a flexible circuit board (flexible circuit board 120) including a first board pad (one of the pads in various groups of pads APD-120, SPD, OPD-120, figure 5B) and a second board pad (one of the pad in various groups of pads APD-120, SPD, OPD-120, figure 5B), which are spaced apart from each other in a first direction (left to right direction) and extend in a second direction (top to bottom direction) intersecting the first direction; 
a main circuit board (main circuit board 130) coupled to the flexible circuit board (120); and 
a display panel (display panel 110) coupled to the flexible circuit board (120), the display panel including a first display pad (one of the pads in the groups of pads APD-110, IPD-E; figure 5A) overlapped with the first board pad and a second display pad (one of the pads in the groups of pads APD-110, IPD-E; figure 5A) overlapped with the second board pad.

	Lee suggests the pads having different sizes and shapes (figure 5B).
	Liu teaches, in figure 2A, the first board pad (third pad 104a from the left side of figure 2A) comprises a first portion (thick portion), a second portion (thin portion), and a third portion (middle varying portion), with the third portion being disposed between the first and second portions, the second board pad (fourth pad 104a from the left side of figure 2A) comprises a first portion (thick portion), a second portion (thin portion), and a third portion (middle varying portion), with the third portion being disposed between the first and the second portions, the third portion of the first board pad having a width in the first direction that increases with increasing distance in the second direction (figure 2A), and the third portion of the second board pad having a width in the first direction that decreases with increasing distance in the second direction (figure 2A).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the size and shape of the pads as needed, as suggested by Liu, in order to conductor power and signal from the main circuit board to the display panel.

Regarding claim 2, Lee, in view of Liu, discloses the claimed invention as set forth in claim 1.  Liu further discloses the first portion, the second portion, and the third portion of the first board pad arranged in an order reversed from an arrangement order of the first portion, the second portion, and the third portion of the second board pad, when viewed in the second direction (the pads are arranged in a reverse direction from each other, figure 2A).

Regarding claim 3, Lee, in view of Liu, discloses the claimed invention as set forth in claim 1.  Liu further discloses the first portion of the first board pad has a width in the first direction larger than a width of the second portion of the first board pad, and the first portion of the second board pad has a width in the first direction larger than a width of the second portion of the second board pad (first portion has larger width than second portion, figure 2A).

Regarding claim 4, Lee, in view of Liu, discloses the claimed invention as set forth in claim 1.  Liu further discloses a distance between the first portion of the first board pad and the second portion of the second board pad, a distance between the third portion of the first board pad and the third portion of the second board pad, and a distance between the second portion of the first board pad and the first portion of the second board pad are substantially the same (the distances between these portions are the same, figure 2A).

claim 5, Lee, in view of Liu, discloses the claimed invention as set forth in claim 2.  Liu further discloses the first portion of the first board pad and a first pad portion of the second board pad have substantially the same shape, the first varying portion and the second varying portion have substantially the same shape, and the second portion of the first board pad and the second portion of the second board pad have substantially the same shape (these pads have the same shape, figure 2A).

Regarding claim 7, Lee, in view of Liu, discloses the claimed invention as set forth in claim 2.  Lui further suggests the second board pad further comprises an additional varying portion, which is spaced apart from the second varying portion with the first portion of the second board pad interposed therebetween (the second varying portion is on the other side of the thick portion, figure 2A).

Regarding claim 9, Lee, in view of Liu, discloses the claimed invention as set forth in claim 1.  Lee further discloses the flexible circuit board comprises an insulating layer (insulating layer; paragraph 89), a plurality of board signal lines (wiring SL-120) disposed on the insulating layer, and a solder resist layer (solder resist layer, paragraph 89), in which openings partially exposing the board signal lines are defined (solder resist expose pads having signal line connected to, paragraph 89), the second portion of the first board pad extends from a corresponding one of the board signal lines (pad extends from signal lines; figure 2A of Liu), and the first portion of the second board pad extends from a corresponding another one of the board signal lines (pad extends from signal lines; figure 2A).

Regarding claim 10, Lee, in view of Liu, discloses the claimed invention as set forth in claim 1.  Lee further discloses the first board pad and the second board pad are coupled to the first display pad and the second display pad by an anisotropic conductive film (ACF 140, figure 2).

Regarding claim 11, Lee, in view of Liu, discloses the claimed invention as set forth in claim 1.  Lee further suggests the first board pad has a thickness in a thickness direction of the display panel larger than a thickness of the first display pad, and the second board pad has a thickness of in the thickness direction of the display panel larger than a thickness of the second display pad (thickness of the pads on the circuit board 120 appears to be larger than thickness of the pad on display panel 110; figure 6B).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190067406), in view of Liu (US 20160050745), in further view of Kim (US 20140043577).
Regarding claim 6, Lee, in view of Liu, discloses the claimed invention as set forth in claim 2.
Lee does not explicitly disclose the first varying portion has a generally convex shape, and the second varying portion has a generally concave shape.
	Kim suggests the shape of the pad may change into curve or square or round (figures 5A – 5E).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160050745), in further view of Kim (US 20140043577).
Regarding claim 17, Liu discloses the claimed invention as set forth in claim 13.
Liu does not explicitly disclose the first varying portion has a generally convex shape, and the second varying portion has a generally concave shape.
Kim suggests the shape of the pad may change into curve or square or round (figures 5A – 5E).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the shape of the pad as needed in order to provide a proper contact for power and signal connection.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190067406), in view of Liu (US 20160050745), in further view of Matsui (US 20110199569).
Regarding claim 8, Lee, in view of Liu, discloses the claimed invention as set forth in claim 1.
Lee does not explicitly disclose each of the third portions has a width in the second direction ranging from about 50 μm to about 500 μm.

It would have been obvious to one having skill in the art at the effective filing date of the invention to change the size of the pad as needed in order to provide a reliable connection between two components.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160050745), in further view of Matsui (US 20110199569).
Regarding claim 19, Liu discloses the claimed invention as set forth in claim 12.
Liu does not explicitly disclose each of the first and second varying portions has a width in the second direction ranging from about 50 μm to about 500 μm.
Matsui suggests the pad may have the width as small as 10 μm (paragraph 162).  It is obviously that larger pad is easier to manufacture and more common than a smaller pad.
It would have been obvious to one having skill in the art at the effective filing date of the invention to change the size of the pad as needed in order to provide a reliable connection between two components.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160050745), in view of Lee (US 20190067406).
Regarding claim 20, Liu discloses the claimed invention as set forth in claim 12.

Lee further discloses the flexible circuit board comprises an insulating layer (insulating layer; paragraph 89), a plurality of board signal lines (wiring SL-120) disposed on the insulating layer, and a solder resist layer (solder resist layer, paragraph 89), in which openings partially exposing the board signal lines are defined (solder resist expose pads having signal line connected to, paragraph 89), the first board pad and the second board pad are coupled to corresponding ones of the board signal lines through the openings (pad extends from signal lines; figure 5B).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to include insulation layer, signal lines and solder resist layer in the circuit board because these are common components of a circuit board in order to build a functional circuit board.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams (US 5303122) discloses a claimed shape of the pad in Figure 2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848